Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/719430 application is originally filed December 18, 2019.
Claims 1-20, filed December 18, 2019, are pending and have been fully considered. Claims 17-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on December 1, 2020 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 01, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,563,132. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process for reducing the environmental contaminants in a Feedstock Heavy Marine Fuel oil, the process comprising contacting the Feedstock Heavy Marine Fuel oil with ultrasound.  The methods prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are indefinite to the phrase “by-product hydrocarbon components of the Process Mixture” due to the phrase is unclear as to what components are defined by “by-product hydrocarbon”.  The phrase has numerous interpretations that one of ordinary skill in the art would not be able to define a specific component or material.  In view of this, the phrase should be further defined or canceled from the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record is set forth on the PTO-892. The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, specifically the combination of a process for reducing environmental contaminants, wherein the process comprises contacting a feedstock of heavy marine fuel oil and an ultrasound and treating the produced mixture to process conditions, recited in the claims; which is outside the scope of prior art.
ROBINSON ET AT. (US PG PUB 20160160139) is the closest prior art that teaches: ROBINSON discloses a process for reducing the environmental contaminants in a Feedstock Heavy Marine Fuel Oil (method of preparing low sulfur marine bunker fuel composition, comprising at least 40 percent heavy components, with reduced contents of residual components; abstract; paragraphs ([0015], [0022]), the process comprising: mixing a quantity of Feedstock Heavy Marine Fuel Oil with a quantity of Activating Gas mixture to give a feedstock mixture (low sulfur marine bunker fuel composition prepared by hydrotreating a resid feed stream (feedstock) through contact with hydrogen containing gas (activating gas); abstract; paragraph [0022]); contacting the feedstock mixture with one or more catalysts to form a Process Mixture from said feedstock mixture (resid feed stream contacts with hydrogen containing gas (activating gas) in presence of hydrotreating catalyst to produce feed (process mixture) for refinery cracking unit; abstract; figure 1; paragraph ([0022]); receiving said Process Mixture and separating a Product Heavy Marine Fuel Oil liquid components of the Process Mixture from the gaseous components and by-product hydrocarbon components of the Process Mixture (the 
Furthermore ROBINSON does teach low sulfur marine bunker fuel compositions made by the blending known hydrocarbon components of marine fuel oil with a low sulfur content (i.e., desulfurized vacuum resid and one or more diesel fractions) to form a finished low sulfur bunker fuel. This concept of removing: sulfur from vacuum residue to create a low sulfur vacuum residue blend stock is well known in the art.
However, Applicant’s claimed invention differs in the chemical processing of the feedstock due to ROBINSON fails to teach or suggest the claimed process or composition which requires the application of an ultrasound with a pre-treated marine fuel feedstock.
Therefore any combination of modifying the process of ROBINSON would not render obvious due to ROBINSON does not provide any guidance to contact ultrasonic energy with a pre-treated residual marine fuel feedstock, as presently claimed in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771